Appeals by defendant Heede Hoist So Machine Co., Inc., and the third- and fourth-party defendant, Cadin Contracting Corp., from a judgment of the Supreme Court, Nassau County, entered January 30, 1974, in favor of plaintiff against said defendant for $346,633.84 and in favor of said defendant against said third- and fourth-party defendant for $173,197.92. At a conference in this court held on January 30, 1975, plaintiff and her attorney and the respective attorneys for said appellants entered into a written stipulation for modification of the judgment and by a subsequent letter agreement, dated January 31,1975, the respective attorneys for said appellants modified said stipulation as to appellants. In accordance with the stipulation and the letter agreement, (1) the judgment is modified (a) by reducing the total recovery in favor of plaintiff against defendant Heede Hoist So Machine Co., Inc., to $225,000, inclusive of interest and costs to date, and (b) by adding thereto a provision that this reduction is with reservation to defendant Heede Hoist & Machine Co., Inc., of its rights as against Cadin Contracting Corp.; and (2) upon application to this court the appeal as between said defendant and Cadin Contracting Corp. will be restored to the calendar for the limited purpose of determining the legal rights as between said two parties with respect to contribution and/or indemnification by Cadin; the payment to plaintiff shall not *761be prejudicial to the determination of said legal rights as between said two parties; and the above-mentioned stipulation shall not be prejudicial to any argument which Cadin Contracting Corp. may assert on such restored appeal that the Workmen’s Compensation Law’s exclusive remedy provisions are a bar to any ultimate liability on the part of Cadin Contracting Corp. in this action. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.